DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    557
    302
    media_image1.png
    Greyscale

Drawings
Figure TWO should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
	In the spirit of compliance with 37 CFR 1.56 and 1.98, Applicant is urged to reveal the source of the prior art depicted in Figure two in an Information Disclosure Statement, or point out and identify where the prior art depicted in Figure 2 is cited, if it is already of record.
Claim Rejections - 35 USC § 102
Claims 1,3 and 12-14 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by CN 202478697 U. CN 202478697 U discloses a housing 21, numerous valves, inlets/apertures, and outlets, as clearly depicted in the Figure depicted below, and as such, is seen to meet the limitations of the claims. The recitations of intended use are not seen to structurally limit the claims. The materials being treated does not limit the structure of an apparatus – see MPEP Section 2115. Claims 12-14, the dependent “use claims” are not seen to limit the structure of apparatus claim one in any way.

    PNG
    media_image2.png
    600
    413
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202478697 U. Claim 4 specifies the at least one filter element to be a vertical leaf filter, which does not appear to be disclosed by CN 202478697 U. It is submitted that it would have been obvious to one skilled in the art to substitute conventionally known vertical leaf filters in place of the disclosed tubular filters, in order to increase the available area for filtration.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how dependent process claims 5-11 and dependent “use” claims 12-14 further limit the structure of apparatus claim one.
Regarding “use” claims 12-14, it is unclear what specific manipulative steps, if any, define Applicant’s invention.  The second paragraph requires that the claims particularly point out and distinctly claim the subject matter which the applicant regards as his invention. It is unclear what specific metes and bounds of patent protection are being sought.  Additionally, the claims are not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, these claims are seen to be vague and indefinite.

	It is completely unclear what is intended by the language of claim 2:
2. (Original) A filter system according to claim 1 wherein the at least one filter element (2), has no connection with a vessel for input of a liquid under pressure into the side of the at least one filter element (2) which is suitable for contact with filtered liquid.
In at least claims 7,9 and 10, the use of the term "preferably" renders the claims indefinite. Use of the term “preferably” in these claims renders the claims indefinite because the metes and bounds of patent protection sought are not clearly set forth.  It is unclear whether claims reciting the term “preferably,” are intended to be limited by the broader or narrower language.  Additionally, this language fails to put potential infringers on notice as to what constitutes infringement. A narrower range or preferred embodiment may also be set forth in a dependent claim.
It is unclear what Applicant intends by the relative and subjective recitation “suitable” as it appears in the claims.  Being relative and subjective, it is subject to numerous possible interpretations, rendering the claims vague and indefinite.
In claim 5, it is unclear what manipulative step is intended by the recitation “bringing.” Introducing in to?
Generally speaking, the claims are awkwardly worded. 
For example:

    PNG
    media_image3.png
    135
    1463
    media_image3.png
    Greyscale

Applicant is urged to review the claims for grammatical errors.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Dependent “use” claims 12-14 are not seen to limit apparatus claim one in any way.  Applicant is urged to cancel claims 12-14.
For those claims not rejected over art, successfully overcoming the 112 rejections will make those claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776